                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA



ROBERT SLOVAK,             )                    3:13-CV-0569-MMD-CLB
                           )
           Plaintiff,      )                    MINUTES OF THE COURT
                           )
     vs.                   )                    December 11, 2019
                           )
GOLF COURSE VILLAS         )
HOMEOWNERS’                )
ASSOCIATION, et al.,       )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       The stipulation for extension of time (ECF No. 264) is DENIED without prejudice.
This case was filed in 2013 and has suffered extraordinary delays for a myriad of reasons.
The plaintiff is currently represented by two attorneys of record, Tory Pankopf and Scott
Johannessen. In the stipulation, Mr. Pankopf asserts that an extension of time to respond
to the defendant’s motion for attorney’s fees is necessitated by his present health issues.
However, the stipulation fails to provide an explanation why co-counsel, Mr. Johannessen,
is unable to prepare an opposition to the motion for attorney’s fees on time. The parties are
granted leave to file a second stipulation on or before Monday, December 16, 2019.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
